ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_07_EN.txt. 446

DISSENTING OPINION OF JUDGE EL-KHANI
[Translation]

To my great regret I find myself obliged to dissociate myself from the
Advisory Opinion which the Court has seen fit to give in the present case,
because I consider that, for reasons of principle bound up with the very
nature of the Court’s jurisdiction, and having regard to the procedural
irregularities committed by the body which referred the case to it, the
Court, in this instance, ought to have refused to comply with the request for
an advisory opinion.

A. REASONS DERIVING FROM THE ROLE OF THE COURT

The Court decided by a majority to comply with the request submitted
by the Committee on Applications for the Review of Administrative Tri-
bunal Judgements (hereinafter called “the Committee”). In the exercise of
the discretionary power conferred upon it by Article 65 of its Statute, the
Court agreed to give an advisory opinion on the question laid before the
Committee by the United States of America, as to whether the United
Nations Administrative Tribunal (hereinafter called “the Tribunal”) was
“warranted” in Judgement No. 273 in the case Mortished v. the Secretary-
General of the United Nations, a question which the Committee made its
own.

Thus the Court was indirectly led to study a case opposing a United
Nations staff member to the Secretary-General, within the framework of
the review of a judgement rendered by the Tribunal. But I believe, to begin
with, that the Court’s principal task should be to concern itself with cases
between States, which alone may appear before it (Statute, Art. 34) where-
as private individuals have no access.

Moved by a concern for equality which was lacking within the Com-
mittee, the Court has not held any hearing in the present case ; otherwise
counsel for Mr. Mortished would have had to plead before the Court.

It is true that, by virtue of Article 96 of the Charter of the United
Nations and Article 65 of the Statute of the Court, duly authorized organs
of the United Nations may request an advisory opinion of the Court. The
Committee on Applications for Review is one of those organs, by virtue of
Article 11, paragraph 4, of the Statute of the Administrative Tribunal ; but
is not this an indirect way of giving access to the Court to any staff member
concerning whom the Committee, for one reason or another, might con-
sider that there was a “substantial basis” for an application ? Besides, is
there not a risk that such a discretionary power may be used without regard
to law, given the political nature and the composition of the Committee ? I

125
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 447

do not believe that such unlimited access to the Court entered into the
intentions of those who, in 1955, sought to widen the possibilities of
challenging Administrative Tribunal judgements.

Furthermore, the Advisory Opinion, in paragraph 26, mentions the
following point raised by the Government of the United States of America
in its written statement :

“The Assembly appears to have decided that the United Nations
and the General Assembly will not be bound by an adverse Admin-
istrative Tribunal judgement with respect to which substantial legal
doubt exists [that is to say, if objection has been taken to the judge-
ment, and the Committee has found that there is a substantial basis for
the objection] unless the Court sustains the Administrative Tribunal
on the law of the matter.”

I find that to venture upon such a statement involves entering into the
future intentions of each member State of the United Nations or claiming
to speak in the name of the General Assembly. I do not think that the
Court, whose jurisdiction, powers and functions are governed by its Sta-
tute and the Charter of the United Nations, may base its decisions
on considerations of probability or on future intentions as yet unex-
pressed.

In its Advisory Opinion, the Court, basing itself on longstanding juris-
prudence, refutes the argument of the Government of the United States of
America ; it concludes however that :.

“even if its giving of an advisory opinion were legally indispensable
for a judgement of the Administrative Tribunal to become final ...
this consideration should not prevent it from maintaining unimpaired
the discretionary character of its exercise of advisory jurisdiction”
(ibid.).

In my view the Court should in the circumstances have made use of the
discretionary power conferred upon it by Article 65 of its Statute and
refused to give an advisory opinion.

B. THE QUESTION OF THE IRREGULARITIES

The Court’s Advisory Opinion explicitly and clearly enumerates in great
detail the irregularities marring the Committee’s request concerning the
Tribunal’s Judgement No. 273. Despite the fundamental nature of these
irregularities, which according to the Advisory Opinion almost constitute
“compelling reasons” for not entertaining the request, the Court has
decided to comply with it in order “to assist the General Assembly if it
should decide to reconsider its present procedure related to review of the
Administrative Tribunal’s Judgements” (Opinion, para. 79).

Earlier the Opinion had stated :

126
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 448

“Of course the irregularities which feature throughout the proceed-
ings in the present case could well be regarded as constituting ‘com-
pelling reasons’ for a refusal by the Court to entertain the request. The
stability and efficiency of the international organizations, of which the
United Nations is the supreme example, are however of such para-
mount importance to world order, that the Court should not fail to
assist a subsidiary body of the United Nations General Assembly in
putting its operation upon a firm and secure foundation.” (Opinion,
para. 45.)

While agreeing that the stability and efficiency of international organi-
zations must be maintained and strengthened, that there must be closer
co-operation to that end among the various organs and agencies of the
United Nations family and that it is the duty of the Court, as the Orga-
nization’s principal judicial organ, to assist in the work of placing the
operation of these bodies on solid foundations of law and legality, I do not
understand this to mean that the Court should sacrifice the elementary
principles of procedure, which are a major factor in the administration of
justice.

I propose to consider in detail some of these irregularities which I find
sufficient for the Court to have decided not to entertain the request for
advisory opinion submitted by the Committee.

1. The Composition of the Administrative Tribunal
Article 3, paragraph 1, of the Statute of the Administrative Tribunal
provides that :

“The Tribunal shall be composed of seven members, no two of
whom may be nationals of the same State. Only three shall sit in any
particular case.” (My emphasis.)

Under Article 6, paragraph 1, of the same instrument :

“Subject to the provisions of the present Statute, the Tribunal shall
establish its rules.”

Article 6, paragraph 1, of the Rules in question reads :

“The President shall designate the three members of the Tribunal
who, in accordance with article 3 of the Statute, shall constitute the
Tribunal for the purpose of sitting in each particular case or group of
cases. The President may, in addition, designate one or more members
of the Tribunal to serve as alternates.” (My emphasis.)

It clearly emerges from these texts that the Tribunal may only be composed

127
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 449

of three members. The word only in Article 3, paragraph 1, of the Statute
excludes any interpretation enabling four members instead of three to “sit
in any particular case”.

The alternates designated by the President of the Tribunal (Rules,
Art. 6) are, as the word suggests, chosen for the purpose of replacing if need
be any member who falls ill, is absent or is prevented from sitting. But it is
incomprehensible, and even unlawful, for an alternate to “replace” a full
member of the Tribunal who is present, otherwise the Tribunal would have
a composition of four and not three members, which would be a violation
of Article 3, paragraph 1, of its Statute. Admittedly, in the instant case
there was no problem of a majority ; but, supposing that the President and
the alternate had taken one view and the two vice-presidents the opposite
view, which view would prevail ? Might there not in that case have been an
additional element, namely a fundamental error in procedure having
occasioned a failure of justice ?

I presume that if some judgements of the Administrative Tribunal,
particularly precedent to the Advisory Opinion of 1954 (Effect of Awards of
Compensation Made by the United Nations Administrative Tribunal), havein
the past been signed by four members, that was perhaps because the
alternate had at some stage or other of the proceedings replaced one of the
ordinary members who had been sick, absent or prevented from sitting ; or
that the alternate possessed some specialization or exceptional qualifica-
tion that the others did not. However that may be, no explanation was given
at the time and no criticism ensued. That does not mean, however, that this
ought to constitute a precedent.

But in the Mortished case the alternate, who by a strange coincidence
possessed the nationality of the State which later was to call for the review
of Judgement No. 273, not only sat throughout the proceedings but also
appended a dissenting opinion breaking the unanimity of the members
composing the Tribunal. By failing to consider this aspect of the matter in
any way whatever, the Committee betrayed a degree of casualness in
regard to the rules of procedure and the need to subject the “substantial
basis” of the application to a sufficiently searching examination.

I believe that the Court should have taken account of this legal aspect of
the procedure and refused to entertain the request for an advisory opin-
ion.

2. The Composition of the Committee

The Advisory Opinion very clearly enumerates the irregularities tar-
nishing the composition and operation of this Committee.

Article 11, paragraph 4, of the Statute of the Administrative Tribunal
provides :

“For the purpose of this article, a Committee is established and
authorized under paragraph 2 of Article 96 of the Charter to request
advisory opinions of the Court. The Committee shall be composed of

128
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 450

the Member States the representatives of which have served on the
General Committee of the most recent regular session of the General
Assembly. The Committee shall meet at United Nations Headquar-
ters and shall establish its own rules.”

This Committee is composed of 29 members, selected in accordance
with a regional and geographic distribution which is well established at the
United Nations. It is an essentially political organ but one having quasi-
judicial competence in this instance. It has discretionary power to decide
whether or not there is a “substantial basis” for any application for review.
It may therefore either accept that application or reject it.

Given its quasi-judicial character and the importance and novelty of the
case (it was the first time that an application for review had been submitted
by a State), every member of the Committee should have been present or
represented at the twentieth session which took the decision. But there
were only 17. No official list of the members attending that session has
been communicated to the Court and, so far as one can judge, the quorum
and number of votes required by the Committee’s rules of procedure were
obtained by the barest of margins.

Here attention should be drawn to the presence of the representative of
Canada, who, in the absence of the representative of Sierra Leone, the
Chairman of the Sixth Committee, and being designated by the latter to
represent him as Vice-Chairman of the Sixth Committee, not only
attended the meetings of the Committee but was elected to be its Chair-
man, directed its deliberations and took part in the vote. But the presence
of the representative of Canada was illicit — which did not prevent him
from casting a vote which was important in the circumstances. The mem-
ber from Sierra Leone ought to have had someone of his own delegation
deputize for him, not somebody foreign to the Committee.

The Committee, which is essentially a political organ, exercises judicial
functions when it decides that there is a “substantial basis” for an appli-
cation for review. To take such a decision, it has to study thoroughly not
only the legal validity of the application itself and its concordance with the
grounds of review enumerated in Article 11, paragraph 1, of the Statute of
the Administrative Tribunal, but also the judgement itself. (Article 65 of
the Statute of the Court emphasizes the legal nature of the question which
the organ of the United Nations is authorized to put to it.)

An investigation of this kind calls for judicial qualifications. This Com-
mittee, which constitutes a link between the Tribunal, the applicant State
and the Court, has to verify the legal validity and the specificity of the
application before deciding whether it has a substantial basis or not.

These requirements do not appear to have been satisfied in the present
case. The Committee itself does not appear to have been legally consti-
tuted, and its Chairman, the delegate from Canada, had no standing to be
part of it. Thus, if the representative of the United States, out of concern
for equality and justice, ought not to have participated in the vote, and if

129
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 451

the representative of Canada ought not to have been present, that leaves
only 15 members out of the 17 present. That being so, it was only by the
finest of margins that the quorum and number of votes required by the
Committee’s rules of procedure were obtained, and the formation of the
Committee appears irregular for want of a legally elected chairman. It
follows that the request for review presented by this Committee was itself
irregular, and the Court should have rejected it out of hand.

3. The Inequality of the Parties before the Committee

The Advisory Opinion does well to stress this inequality between the
parties, which was merely accentuated in the proceedings before the
Committee, which did not permit counsel for Mr. Mortished to attend and
take part in its deliberations, a fact which deprived one of the parties of the
possibility of learning the grounds of the application for review and of
replying to them. Admittedly, this inequality was effaced before the Court
by the omission of oral proceedings, but was not that a lacuna which ought
to have been filled in the proceedings within the Committee before the
matter reached the Court ?

I find herein another important reason which should have impelled the
Court to decline to give an opinion.

4. The Singular Formulation of the Question

The Court begins by quoting in its Advisory Opinion the question as put
to it:

“Ts the judgement of the United Nations Administrative Tribunal in
Judgement No. 273, Mortished v. the Secretary-General, warranted in
determining that General Assembly resolution 34/165 of 17 Decem-
ber 1979 could not be given immediate effect in requiring, for the
payment of repatriation grants, evidence of relocation to a country
other than the country of the staff member’s last duty station ?”

Subsequently the Opinion adds :

“The Court has therefore to consider whether it should confine itself
to answering the question put; or, having examined the question,
decline to give an opinion in response to the request ; or, in accordance
with its established jurisprudence, seek to bring out what it conceives
to be the real meaning of the Committee’s request, and thereafter
proceed to attempt to answer rationally and effectively ‘the legal
questions really in issue’.” (Para. 47.)

After examining “the objections, for which the Committee found there
was a ‘substantial basis’ ” (ibid., para. 48) and discussing various consid-
erations, the Court accepts the Committee’s interpretation of this vague

130
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 452

and ambiguous question and itself concludes likewise that the two out of
four possible grounds discerned by the representative of the United King-
dom, accepted and enlarged upon by the representative of the United
States, are points of law upon which the Court should give its opinion. And
so it is thanks to the representative of the United Kingdom that the two
grounds of review were finally defined. Nevertheless the question re-
mained the same, without any fresh formulation such as might have ren-
dered it clearer, more juridical or more in conformity with the require-
ments of Article 11, paragraph 1, of the Statute of the United Nations
Administrative Tribunal. It remained vague, imprecise and badly drafted.
It lends itself to ambiguities and is contrary to the terms of Article 65,
paragraph 2, of the Statute of the Court, which stipulates :

“Questions upon which the advisory opinion of the Court is asked
shall be laid before the Court by means of a written request containing
an exact statement of the question upon which an opinion is required,
and accompanied by all documents likely to throw light upon the
question.” (My emphasis.)

But the sort of terms to be found in the question, e.g., “warranted”,
“légitimement” provide no kind of “exact statement” of the two grounds
envisaged by the United States, adopted by the Committee and taken over
by the Court.

In 1973, in the Fasla case, the question put to the Court did indicate, very
clearly, the two grounds of application for review.

In the present case, the Court did not give its own interpretation of the
question as it did in 1980 (Interpretation of the Agreement of 25 March 1951
between the WHO and Egypt). If it had done so, it would have added to the
existing confusion and, although its jurisprudence authorizes it so to act, it
should only do so in cases of absolute necessity. The Court admitted the
Committee’s interpretation, which, by giving two grounds of review for a
single question, created a confusion that resulted in the diversity of the
voting both in the Committee itself and within the Court. It may be
wondered whether the second ground adduced, namely excess of jurisdic-
tion, is not included in the first : error on a question of law ; or if error ona
question of law does not engender excess of jurisdiction. It is in order to
avoid all ambiguity that the Statute of the Court requires that the request
should contain an exact statement of the question and be “accompanied by
all documents likely to throw light upon” it (Art. 65, para. 2). If such is not
the case and the Court finds the question vague, ill-drafted, imprecise and
conducive to ambiguity, the Court is entitled and has an obligation to
reject it. That, in my view, is what it ought to have done.

The Court may not evade its judicial obligations. If it recognizes that
errors committed in proceedings which are “quasi-judicial” in character
are fundamental, that they constitute “compelling reasons” for rejecting
the request for an opinion, it is to offer up procedure as a sacrifice to
disregard the fact and say that, these blatant errors notwithstanding, the
Court, in order to assist the United Nations to put its authority and

131
APPLICATION FOR REVIEW (DISS. OP. EL-KHANI) 453

operation on a firm foundation, agrees to comply with the request and
render its opinion.

I have therefore voted against point 1 in the operative paragraph of the
Advisory Opinion because I consider :

(a) that the Court, whose primary role is to deal with cases between States,
should not be led into giving opinions which finally result in diverting
it from its principal sphere of jurisdiction and reducing it to being a
court of appeal from judgements of the United Nations Administra-
tive Tribunal in cases between officials and the Secretary-General ;

(b) that the grave errors vitiating the request constitute “compelling rea-
sons” that should induce the Court to consider the request for advisory
opinion as inadmissible.

I voted against point 2, paragraphs A and B, in order to be rational and
consistent, because I consider that the Court should have gone no farther
after point 1.

(Signed) A. EL-KHANI.

132
